Citation Nr: 1325363	
Decision Date: 08/09/13    Archive Date: 08/13/13

DOCKET NO.  05-34 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for an innocently acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1973.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the RO.

The Board remanded the case to the RO in February 2011 and August 2012 for additional development of the record.

A review of the Virtual VA paperless claims processing system reveals no additional treatment records pertinent to the present appeal.


FINDINGS OF FACT

1.  The currently demonstrated PTSD is shown to be due to a stressor event that as likely as not happened during the Veteran's period of active service.

2.  The currently demonstrated psychosis, not otherwise specified is shown as likely as not to have had its clinical onset during the Veteran's period of active service.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by PTSD and a psychosis, not otherwise specified is due to disease or injury that was incurred in active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304(f) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Due to the fully favorable decision contained herein, any discussion of the duties to notify and assist is unnecessary.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with §4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f). 

The following provision applies to claims for service connection of PTSD diagnosed during service:

(1) If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

With regard to psychoses, when the disease is show in service or within a presumptive period established in 38 C.F.R. § 3.307, so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at a later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

Significantly, the Veteran's service entrance examination was noted to be normal as to any psychiatric disorder.  

A March 1973 service treatment record showed that the Veteran described having a long buildup of tension based on feeling singled out for various kinds of punitive attention and feeling treated with an attitude of contempt.  He reported always being hot tempered and having his feelings generated at work spill over at home, leading to increased tensions there.  The diagnosis was that of situational reaction with anger in an aggressive personality.

On August 3, 1973, the day after the Veteran separated from service, he filed his original claim, which included a claim for a nervous disorder.

The VA outpatient treatment records beginning in April 2004 showed diagnoses of psychosis not otherwise specified, cocaine dependence, and PTSD.  Also at that time, the Veteran reported that his friend was killed by accident during service and that he recently had had flashbacks to this incident when another friend was killed.  He reported this incident again in a May 2004 stressor statement.

During a July 2004 VA examination, the Veteran reported this in-service incident again, and the examiner indicated that it was at least as likely as not one stressor in a constellation of multiple lifetime stressors that formed the basis for an anxiety-related disorder.

In January 2005, the Veteran testified at a hearing at the RO.  He described the incident when a friend of his was killed accidentally during service when another servicemember did not realize that there was ammunition in his gun.  The Veteran found his friend lying on the ground after being shot.  

A November 2011 VA examination report shows that the Veteran described the same in-service stressor, and the examiner found it to be the stressor that contributed to his diagnosis of PTSD.  In a subsequent November 2011 addendum, the examiner indicated that the PTSD was at least as likely as not incurred in or caused by service.  The examiner further explained that the stressor described by the Veteran of his friend being accidentally killed as likely as not caused his PTSD symptoms.

In September 2012, a VA examiner review the claims file and opined that the Veteran's PTSD was at least as likely as not incurred in or caused by service.  The examiner noted that the Veteran consistently reported the same story regarding the in-service shooting of his friend.  

With regard to the March 1973 service record, the VA examiner indicated that it documented psychiatric difficulty for the Veteran while in service.  The consistency of his statements and the detail provided in 2011 suggested that the Veteran was not making up the story regarding his friend's death in service.

The documented evidence of feeling irritable, feeling on guard, not trusting authority, and hypervigilance that might have increased to paranoia were noted to be symptoms consistent with PTSD and an independent psychotic disorder that did not meet the criteria for another psychotic disorder.  

The Veteran's behavior in service was noted to certainly be consistent of someone who has PTSD and possible signs of paranoia.  His difficulty maintaining a relationship and jobs after service also were noted to be consistent with PTSD and paranoia.  The preponderance of the evidence was not noted to support a finding that the Veteran's service exacerbated a prior psychiatric condition and also was the time when the PTSD trauma occurred that could by itself account for PTSD symptoms.

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  

Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."). 

The evidence of record establishes that an adequate diagnosis of PTSD has been consistently given.  In addition, all opinions of record attribute the identified PTSD, at least in part, to his in-service stressor related to the accidental shooting death of his friend.  At issue, then is whether the Veteran's stressor is corroborated, if needed.

In this case, the Board finds that the VA opinion provided in September 2012 indicates that the March 1973 service record revealed symptomatology consistent with both PTSD and psychosis.  In the event that PTSD is diagnosed during service, and the reported stressor is consistent with the Veteran's service, his testimony alone can establish the occurrence of this stressor.  

In this case, the Board finds that the Veteran's report of stressor is credible and consistent with the record.  The VA examiner also found it to be accurate.  As such, the Board finds that, under 38 C.F.R. § 3.304(f)(1), service connection for PTSD is warranted, as the examiner found that the symptomatology noted in the March 1973 service record was consistent with PTSD.

In addition, the VA examiner indicated in September 2012 that the symptoms noted were consistent with a psychosis.  The Board finds that these are characteristic manifestations sufficient to identify the presence of a psychosis during service, and service connection for psychosis is warranted under the provisions of 38 C.F.R. § 3.303(b).

While there is some suggestion that the Veteran manifested a psychiatric disorder prior to service, the Board finds that his entrance examination was normal, and, therefore, he is entitled to the presumption of soundness with regard to any psychiatric disability.  38 U.S.C.A. § 1111.  In this case, the Board finds that the examiner's September 2012 does not constitute clear and convincing evidence to rebut the presumption of soundness.

The Board therefore finds that the evidence of record supports a finding that both PTSD and psychosis, not otherwise specified as likely as not are related to events during the Veteran's period of active service.  

In resolving all reasonable doubt in the Veteran's favor, service connection for PTSD and psychosis is warranted.



ORDER

Service connection for PTSD and a psychosis, not otherwise specified is granted.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals
Department of Veterans Affairs


